Case 1:19-cv-00033-JMS-KJM Document 7 Filed 02/23/19 Page 1 of 2            PageID #: 13



    LUNSFORD DOLE PHILLIPS #4407
    7 Waterfront Plaza, Suite 400
    500 Ala Moana Blvd.
    Honolulu, Hawaii 96813
    Tel: (808)543-2055; Fax (808)543-2010
     lunsfordp001@hawaii.rr.com
    Attorney for Plaintiffs


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

                                CIVIL NO. 19-00033 JMS-KJM
    DANIEL WARD,     )
        Plaintiff    )
                     )          FIRST AMENDED COMPLAINT
          v.         )
                     )
    URBAN            )
    MANAGEMENT )
    CORP.            )
         Defendant   )
    _________________)

          Plaintiff DANIEL WARD, through his undersigned counsel, avers
    and alleges:
                        JURISDICTION AND VENUE

                   1. This court has original jurisdiction pursuant to 28 U.S.C.
    Section 1331 through the federal question raised herein, namely the alleged
    violation of the Americans With Disabilities Act of 1990 (hereinafter
    “ADA”), 42 U.S.C. Section 12101 et seq.
                   2. All events material hereto occurred within the District of
    Hawaii.
                   3. Plaintiff DANIEL WARD is a person with a disability,
    namely spinal cord-injured quadriplegia.
Case 1:19-cv-00033-JMS-KJM Document 7 Filed 02/23/19 Page 2 of 2           PageID #: 14




                   VIOLATION OF 42 U.S.C. § 12101 ET. SEQ.
                 4. According to 28 CFR part 36, the defendant URBAN
    MANGEMENT CORP. dba Urban Real Estate Co., is a “public
    accommodation” which controls a building in which are operating several
    places of public accommodation including a pawn store, located at 420
    California Ave., Wahiawa, City & County of Honolulu, Hawaii, and thereby
    falls under the ambit of the ADA, 42 U.S.C. Section 12101 et seq.
                 5. Accordingly the defendant URBAN MANAGEMENT
    CORP. is amenable to suit by the plaintiff for violation of the ADA.
                 6. The defendant URBAN MANAGEMENT CORP. has
    violated and is violating the ADA by denying the plaintiff equal
    accommodations and has not complied with the ADA final rules, 28 CFR
    part 36, Subpart C, by failing to eliminate readily achievable barriers to
    equal accessibility, including but not limited to:
                 a) no accessible parking;
                 b) no accessible route; and
                 c) no accessible entrances.
    THEREFORE, PLAINTIFF RESPECTFULLY REQUESTS THE COURT
    enter judgment for the plaintiff and against the defendant URBAN
    MANAGEMENT CORP. and order the following relief:
                 A) An injunction ordering the defendant URBAN
                     MANAGEMENT CORP.’s full compliance with the ADA
                     within one hundred eighty (180) days; and
                 B) Payment of plaintiff’s litigation costs, including reasonable
                      expert and attorney’s fees.
    DATED: Honolulu, Hawaii, February 23, 2019.

    /s/ LUNSFORD DOLE PHILLIPS
